***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       HOUSING AUTHORITY OF THE TOWN OF
         GREENWICH v. ROMANA SANCHEZ
               RODRIGUEZ ET AL.
                   (AC 39220)
                       Keller, Prescott and Bear, Js.

                                  Syllabus

The plaintiff housing authority sought, by way of summary process, to regain
   possession of certain premises leased to the defendant tenant, R. R
   resided with her two adult children on the premises when her son, C,
   was arrested on another property owned by the plaintiff and charged
   with certain drug related offenses. Thereafter, the plaintiff served R
   with a pretermination notice, as required by statute (§ 47a-15), informing
   her of its intent to terminate her lease for violations of the prohibition
   against illegal drug related criminal activity on its property. In accor-
   dance with the plaintiff’s grievance procedures, R requested and received
   an informal meeting with M, the deputy director of the housing authority,
   who agreed that the plaintiff would not evict R at that time, but issued
   a written notice that any future arrest of C would result in the commence-
   ment of eviction proceedings. Approximately four months later, C was
   arrested on the premises at R’s apartment and charged with similar drug
   related offenses. The plaintiff subsequently commenced the present
   summary process action by serving a notice to quit. R filed a motion to
   dismiss on the ground that she had not been served with a pretermination
   notice prior to service of the notice to quit, as required by § 47a-15, and
   that the court therefore lacked subject matter jurisdiction. Pursuant to
   § 47a-15, a landlord, prior to the commencement of a summary process
   action, is required to deliver a written notice to the tenant specifying
   the acts or omissions constituting the breach and that the rental
   agreement shall terminate upon a date not less than fifteen days after
   receipt of the notice, and the landlord may terminate the rental
   agreement in accordance with the provisions of the summary process
   statute (§ 47a-23) if substantially the same act or omission for which
   notice was given recurs within six months. The trial court concluded
   that the plaintiff was not required to provide a second pretermination
   notice under the circumstances of this case, denied the motion to dis-
   miss, and rendered judgment of possession in favor of the plaintiff, from
   which R appealed to this court. Held that the trial court properly found
   that the pretermination notice that the plaintiff sent following C’s first
   arrest satisfied the clear and unambiguous requirements of § 47a-15: the
   pretermination notice specified the acts or omissions that constituted
   the breach of the lease, namely, C’s drug related activity, and where,
   as here, C was arrested for a second instance of drug related activity
   less than four months after the pretermination notice was sent and C’s
   arrest involved substantially the same act or omission for which the
   pretermination notice had been given, pursuant to § 47a-15 the plaintiff
   was not required to send a second pretermination notice prior to com-
   mencing eviction proceedings and could rely on the pretermination
   notice that was served on R approximately four months prior to the
   service of the notice to quit; moreover, although R claimed that, pursuant
   to federal regulations, the decision of M at the informal meeting not to
   pursue eviction at that time negated the effect of the pretermination
   notice and conclusively resolved the question of whether the plaintiff
   could evict her on the basis of that notice, the meeting with M was not
   a formal hearing that resulted in a decision by a hearing officer, which
   would have been binding on the plaintiff under federal regulations but
   was never rendered under the facts of this case, as M, the deputy director
   of the housing authority, was not an impartial hearing officer within
   the meaning of the federal regulations and R requested and received an
   informal meeting, not a formal hearing, as those terms are defined in
   those regulations.
      Argued September 12—officially released November 21, 2017

                            Procedural History
  Summary process action, brought to the Superior
Court in the judicial district of Stamford-Norwalk,
Housing Session, where the court, Rodriguez, J., denied
the motion to dismiss filed by the named defendant;
thereafter, the matter was tried to the court; judgment
for the plaintiff, from which the named defendant
appealed to this court. Affirmed.
  Frederic S. Brody, for the appellant (named
defendant).
  Louis P. Pittocco, for the appellee (plaintiff).
                          Opinion

  BEAR, J. The defendant1 Romana Sanchez Rodriguez
appeals from the judgment of the trial court rendered
in favor of the plaintiff, the Housing Authority of the
Town of Greenwich (housing authority), on its sum-
mary process complaint. On appeal, the defendant
claims that the court did not have jurisdiction to hear
the plaintiff’s case because the plaintiff failed to serve
her with a second pretermination notice pursuant to
General Statutes § 47a-15,2 and that a grievance hearing
decision barred the plaintiff from evicting her on the
basis of alleged lease violations described in a prior
pretermination notice that the plaintiff served on her
within six months of the notice to quit. We disagree.
Accordingly, we affirm the judgment of the court.
  The following undisputed facts and procedural his-
tory are relevant to this appeal. The plaintiff owns and
operates Wilbur Peck Court, a low income public hous-
ing complex in Greenwich. The lease agreement
between the plaintiff and the defendant lists the defen-
dant as the head-of-household tenant and her adult chil-
dren, Elizabeth Lora Rodriguez and Charlee Javier
Rodriguez,3 as household members of an apartment at
Wilbur Peck Court.
   On November 26, 2014, Charlee was arrested at Arm-
strong Court, a housing authority property, and charged
with possession of a controlled substance, possession
with the intent to distribute, and possession of a con-
trolled substance within 1500 feet of a school. Following
the arrest, on December 11, 2014, the plaintiff sent the
defendant a pretermination notice, commonly referred
to as a Kapa4 notice, pursuant to § 47a-15. The pretermi-
nation notice informed the defendant of the plaintiff’s
intent to terminate the lease for violation of § 15 (a)
(7) of the lease5 by service of a notice to quit possession
of the premises on December 29, 2014. Upon receiving
the pretermination notice, the defendant exercised the
option given in the notice to request an informal meeting
in accordance with the plaintiff’s grievance procedure.
  On December 18, 2014, an informal meeting took
place between the defendant, Elizabeth, Charlee, and
Terry Mardula, the deputy director of the housing
authority. Following the meeting, Mardula sent a letter
dated December 19, 2014, memorializing the discussion
that took place. Mardula stated that the plaintiff would
not attempt to evict the defendant at that time, but with
the following condition: ‘‘[A]ny future arrest of Charlee
Javier Rodriguez will result in the [housing authority]
taking immediate legal action commencing in eviction
proceedings against the family. . . . Hopefully
[Charlee] Rodriguez will comply with the provisions of
the lease and not jeopardize the continue[d] occupancy
of the family at Wilbur Peck Court.’’
  Approximately four months later, on March 30, 2015,
Charlee was arrested at the defendant’s apartment in
Wilbur Peck Court and charged with possession of a
controlled substance, possession with intent to sell,
possession of narcotics, operating a drug factory, pos-
session of marijuana and drug paraphernalia, and sale
or possession of narcotics within 1500 feet of a daycare
facility. Upon learning of the arrest, the plaintiff began
to take steps to evict the defendant. On April 7, 2015,
the plaintiff served the defendant with a notice to quit
possession of the premises, as required by General Stat-
utes § 47a-23 (a),6 by April 14, 2015. The notice to quit
set forth, as reasons for the termination of the lease,
violations of §§ 10 (k), 10 (r), 10 (s),7 and 15 (a) (7) of
the lease and number 21 of the housing authority’s rules
and regulations8—all of which related to the prohibition
against illegal drug related criminal activity on housing
authority property. Despite receipt of the notice to quit,
the defendant remained in possession of the premises.
   Thereafter, on April 22, 2015, the plaintiff commenced
the present summary process action. On May 6, 2015,
the defendant filed a motion to dismiss, claiming that
the plaintiff had failed to serve her with a second valid
pretermination notice, pursuant to § 47a-15, prior to
serving the notice to quit. The plaintiff filed an opposi-
tion to the defendant’s motion on May 15, 2015, arguing
that it had served the defendant with a pretermination
notice on December 11, 2014, and the defendant was
informed at an informal meeting held December 18,
2014, that the lease would be terminated if Charlee’s
drug related activity continued. On June 30, 2015, the
court, Rodriguez, J., denied the defendant’s motion to
dismiss. Thereafter, a trial was held on December 1,
2015. Following the close of testimony, the court
ordered the parties to file posttrial briefs.
   On May 5, 2016, the court, having found that the
pretermination notice served on the defendant on
December 11, 2014, was sufficient, rendered judgment
in favor of the plaintiff and granted immediate posses-
sion of the premises to the plaintiff. The court held
that ‘‘there was no need for the plaintiff to provide the
[defendant] with a second Kapa notice, and that the
plaintiff’s failure to do so [did] not have any impact on
the court’s decision . . .’’ The court further stated:
‘‘[T]he plaintiff was required to provide the [defendant]
with a pretermination notice prior to initiating this
action. The plaintiff did provide the [defendant] with
a pretermination notice in December [2014], and the
plaintiff was not required to provide a second notice
in March [2015]. Therefore, the [defendant’s] special
defense that the plaintiff’s complaint was procedurally
deficient is not persuasive . . . .’’ This appeal
followed.
  On appeal, the defendant claims that the court did
not have jurisdiction to consider the plaintiff’s summary
process complaint because the plaintiff failed to serve
the defendant with a second pretermination notice, pur-
suant to § 47a-15, prior to the service of the notice to
quit, and the December 11, 2014, pretermination notice
was not a proper jurisdictional prerequisite to the ser-
vice of the notice to quit because a ‘‘grievance hearing
decision’’ barred the plaintiff from evicting the defen-
dant based on the lease violations described in the
December 11, 2014, pretermination notice. ‘‘[B]ecause
[a] determination regarding a trial court’s subject matter
jurisdiction is a question of law, our review is plenary.’’
(Internal quotation marks omitted.) Bristol v. Ocean
State Job Lot Stores of Connecticut, Inc., 284 Conn. 1,
5, 931 A.2d 837 (2007); Firstlight Hydro Generating
Co. v. First Black Ink, LLC, 143 Conn. App. 635, 639,
70 A.3d 174, cert. denied, 310 Conn. 913, 76 A.3d 629
(2013).
   ‘‘Summary process is a statutory remedy which
enables the landlord to recover possession from the
tenant upon the termination of a lease.’’ Marrinan v.
Hamer, 5 Conn. App. 101, 103, 497 A.2d 67 (1985). ‘‘Pur-
suant to § 47a-15, before a landlord may proceed with
a summary process action, except in those situations
specifically excluded, the landlord must first deliver
a [pretermination] notice to the tenant specifying the
alleged violations and offer the tenant a . . . period to
remedy.’’ St. Paul’s Flax Hill Co-operative v. Johnson,
124 Conn. App. 728, 734, 6 A.3d 1168 (2010), cert. denied,
300 Conn. 906, 12 A.3d 1002 (2011). ‘‘The legislative
purpose [of a pretermination or Kapa notice] is to dis-
courage summary evictions against first offenders
. . . .’’ (Internal quotation marks omitted.) Id., 734–35.
Section 47a-15 is ‘‘separate from and preliminary to the
maintenance of a summary process action pursuant to
. . . § 47a-23.’’ (Internal quotation marks omitted.) Id.,
735. ‘‘The Superior Court has jurisdiction to hear a sum-
mary process action only if the landlord has previously
served the tenant with a notice to quit’’ pursuant to
§ 47a-23. Housing Authority v. Harris, 225 Conn. 600,
605, 625 A.2d 816 (1993).
   The text of § 47a-15 is clear and unambiguous: ‘‘Prior
to the commencement of a summary process action
. . . the landlord shall deliver a written notice to the
tenant specifying the acts or omissions constituting the
breach and that the rental agreement shall terminate
upon a date not less than fifteen days after receipt of
the notice. . . . [I]f substantially the same act or omis-
sion for which notice was given recurs within six
months, the landlord may terminate the rental
agreement in accordance with the provisions of [§§]
47a-23 to 47a-23b, inclusive.’’ In the present case, sub-
stantially the same acts for which notice was given to
the defendant on December 11, 2014, recurred within
six months. As previously described, the plaintiff served
the defendant with the pretermination notice on Decem-
ber 11, 2014, after Charlee was arrested for illegal drug
related activity on housing authority property. Follow-
ing an informal meeting that took place on December
18, 2014, the plaintiff elected not to pursue eviction for
that lease violation, but instead warned the defendant
that any future arrest of Charlee would result in the
immediate initiation of summary process proceedings.
Less than four months later, on March 30, 2015, Charlee
was arrested a second time for illegal drug related activ-
ity on housing authority property. Upon learning of the
arrest, the plaintiff elected, pursuant to § 47a-15, to
terminate the lease by serving a notice to quit on the
defendant pursuant to § 47a-23, as Mardula stated
would occur in his letter to the defendant dated Decem-
ber 19, 2014. Pursuant to the clear language of § 47a-
15, no new pretermination notice was required.
   Although the second lease violation occurred within
six months of the December 11, 2014 pretermination
notice, the defendant argues that the plaintiff’s decision,
after the informal meeting that took place on December
18, 2014, not to pursue eviction at that time negated
the effect of the December 11, 2014 pretermination
notice and ‘‘conclusively resolved the question of
whether [the plaintiff] could proceed to evict her.’’9
Specifically, the defendant argues that ‘‘[t]he trial court
misunderstood the nature of the federally mandated
grievance process which [the defendant] availed herself
of . . . [and] failed to fully comprehend the conse-
quence of the hearing officer’s decision. . . . The trial
court failed to recognize that the informal meeting was
an adjudicative proceeding . . . [and] that the hearing
officer’s decision was binding upon [the plaintiff].’’ In
response, the plaintiff argues that the defendant has
‘‘mistaken the informal meeting that took place on
December 18, 2014, with a grievance hearing.’’ Because
the parties disagree as to the nature of the December
18, 2014 meeting and the impact that the meeting had
on the validity of the December 11, 2014 pretermination
notice, we address first whether the meeting was an
informal meeting or a formal grievance hearing.
   Where the premises are public housing, as are the
premises in the present case, the federal regulations
codified at 24 C.F.R. Part 966, Public Housing Lease
and Grievance Procedure, must be complied with in
resolving a grievance between a public housing author-
ity and a tenant. See 24 C.F.R. § 966.50 (2014). Pursuant
to 24 C.F.R. § 966.54 (2014),10 a grievance may be settled
informally. If a grievance cannot be resolved informally,
a tenant is entitled to a formal hearing before a hearing
officer. See 24 C.F.R. § 966.56 (2014). Following a for-
mal hearing, ‘‘[t]he decision of the hearing officer or
hearing panel shall be binding on the [public housing
authority] which shall take all actions, or refrain from
any actions, necessary to carry out the decision . . . .’’
24 C.F.R. § 966.57 (b) (2014).
  Upon receiving the pretermination notice, the defen-
dant exercised the option given in the notice to request
an informal meeting in accordance with the plaintiff’s
grievance procedure. She received what she requested.
   Although Mardula, the deputy director of the housing
authority, presided over the December 18 meeting,11 he
was not an impartial person and, therefore, he was not
a hearing officer within the meaning of § 996.56 (a).12
The defendant’s written grievance was in fact discussed
informally and settled without a hearing. As the defen-
dant acknowledges in her principal brief, an ‘‘informal
meeting is part of the grievance process which may
lead to a settlement of the complaint without resort to
a full hearing.’’13 (Emphasis added.) Pursuant to
§ 966.54, an informal settlement of a tenant grievance
may occur, in which case the housing authority is
required to send a summary of the discussion within a
reasonable time specifying ‘‘the names of the partici-
pants, dates of meeting, [and] the nature of the proposed
disposition of the complaint and the specific reasons
therefor . . . .’’ The plaintiff’s December 19, 2014 letter
memorializing the informal meeting did just as § 966.54
requires—it summarized the parties’ discussion and
described the proposed disposition that eviction would
not be pursued at that time, but that summary process
proceedings would immediately commence for any
future arrest of Charlee for illegal drug related activity.
A decision by a hearing officer was never rendered.14
  Having determined that the December 18, 2014 meet-
ing did not result in a decision by a hearing officer, we
next address whether a new pretermination notice was
required following the plaintiff’s decision at the infor-
mal meeting not to pursue eviction at that time. In
arguing that a new pretermination notice was required,
the defendant cites two cases in which a summary pro-
cess complaint had been filed, and the courts held that
the withdrawal or adjudication of the summary process
suit required that a new notice to quit be served. See
Waterbury Twin, LLC v. Renal Treatment Centers-
Northeast, Inc., 292 Conn. 459, 974 A.2d 626 (2009);
Housing Authority v. Hird, 13 Conn. App. 150, 156–57,
535 A.2d 377, cert. denied, 209 Conn. 825, 552 A.2d 433
(1988). Because neither case makes any mention of
a pretermination notice under § 47a-15, they are not
persuasive in resolving the matter at hand.15 Similarly,
the defendant’s reliance on Housing Authority v. Har-
ris, supra, 225 Conn. 609, is not persuasive because, in
that case, unlike in the present case, no pretermination
notice had been served at all prior to service of the
notice to quit.
  The defendant points to no case law, and we have
found none, that requires a plaintiff to issue a second
pretermination notice where substantially the same act
or omission described in a prior pretermination notice
recurs within six months of that prior pretermination
notice.16 See General Statutes § 47a-15. Charlee was
arrested for substantially the same acts approximately
four months after the December 11, 2014 pretermina-
tion notice was sent.17 Thus, no new pretermination
notice was required.
    The defendant has not provided viable support for
her argument that the plaintiff’s decision after the infor-
mal meeting nullified or barred its further reliance on
the prior pretermination notice and precluded it from
proceeding, within the six month period referred to in
§ 47a-15, to terminate the defendant’s lease based on
that prior notice. The statute was designed for the exact
situation that occurred here—to create a ‘‘reconcilia-
tion period [to allow] errant tenants to remedy their first
miscue . . . . The legislative purpose is to discourage
summary evictions against first offenders; the machin-
ery of summary process is suspended pending any reoc-
cur[r]ence of substantially the same violation within six
months.’’ (Citation omitted; internal quotation marks
omitted.) Marrinan v. Hamer, supra, 5 Conn. App. 104.
Thus, the six month period only applies if a plaintiff
elects not to evict a tenant because of the first lease
violation and, instead, provides the tenant with a second
chance—which is what happened here.
   Further, the defendant understood that, although she
was being given a second chance dependent on Charlee
not engaging in further criminal behavior, the plaintiff
would immediately initiate summary process proceed-
ings if the same or a substantially similar breach of
the lease, or of the plaintiff’s rules and regulations,
recurred.18 In its December 19, 2014 letter, the plaintiff
warned the defendant and her adult children that,
although summary process proceedings would not be
pursued at that time, ‘‘any future arrest of Charlee Javier
Rodriguez will result in the [housing authority] taking
immediate legal action commencing in eviction pro-
ceedings against the family. . . . Hopefully [Charlee]
Rodriguez will comply with the provisions of the lease
and not jeopardize the continue[d] occupancy of the
family at Wilbur Peck Court.’’
   In conclusion, pursuant to the clear and unambiguous
text of § 47a-15, the plaintiff was not required to serve
the defendant with a second pretermination notice
when Charlee’s second arrest for illegal drug related
activities occurred within six months of the first arrest,
because the arrests were for substantially the same
acts. In these circumstances, the plaintiff could rely
on the pretermination notice that was served on the
defendant approximately four months prior to the ser-
vice of the notice to quit. The court thus properly found
that the December 11, 2014 pretermination notice satis-
fied the clear and unambiguous text of § 47a-15, and
thus satisfied the § 47a-15 prerequisite for the plaintiff’s
summary process action.
     The judgment is affirmed.
     In this opinion the other judges concurred.
 1
     Elizabeth Lora Rodriguez and Charlee Javier Rodriguez also were defen-
dants in the summary process proceeding, but they have not participated
in this appeal. Accordingly, we refer in this opinion to Romana Sanchez
Rodriguez as the defendant.
   2
     General Statutes § 47a-15 provides in relevant part: ‘‘Prior to the com-
mencement of a summary process action, except in the case in which the
landlord elects to proceed under sections 47a-23 to 47a-23b, inclusive, to
evict based on nonpayment of rent, on conduct by the tenant which consti-
tutes a serious nuisance or on a violation of subsection (h) of section 47a-
11, if there is a material noncompliance with section 47a-11 which materially
affects the health and safety of the other tenants or materially affects the
physical condition of the premises, or if there is a material noncompliance
by the tenant with the rental agreement or a material noncompliance with
the rules and regulations adopted in accordance with section 47a-9, and the
landlord chooses to evict based on such noncompliance, the landlord shall
deliver a written notice to the tenant specifying the acts or omissions consti-
tuting the breach and that the rental agreement shall terminate upon a date
not less than fifteen days after receipt of the notice. If such breach can be
remedied by repair by the tenant or payment of damages by the tenant to
the landlord, and such breach is not so remedied within such fifteen-day
period, the rental agreement shall terminate except that (1) if the breach is
remediable by repairs or the payment of damages and the tenant adequately
remedies the breach within such fifteen-day period, the rental agreement
shall not terminate; or (2) if substantially the same act or omission for which
notice was given recurs within six months, the landlord may terminate the
rental agreement in accordance with the provisions of sections 47a-23 to
47a-23b, inclusive. . . .’’
   3
     Because these parties share the last name Rodriguez, we refer to them
herein by their first names for purposes of clarity.
   4
     Kapa Associates v. Flores, 35 Conn. Supp. 274, 408 A.2d 22 (1979).
   5
     Section 15 (a) of the lease states in relevant part: ‘‘[The housing] [a]uthor-
ity shall not terminate or refuse to renew the lease for other than . . . good
cause. ‘Good Cause’ . . . includes but is not limited to . . . (7) [i]llegal
drug-use or criminal drug activity which includes, but is not limited to,
such use or activity involving possession, sale or distribution of controlled
substances. . . . Criminal activity is cause for eviction even in the absence
of conviction or arrest . . . .’’
   6
     General Statutes § 47a-23 (a) provides in relevant part: ‘‘When the owner
or lessor . . . desires to obtain possession or occupancy of . . . any apart-
ment in any building . . . such owner or lessor . . . shall give notice to
each lessee or occupant to quit possession or occupancy of such . . . apart-
ment or dwelling unit, at least three days . . . before the time specified in
the notice for the lessee or occupant to quit possession or occupancy.’’
   7
     Section 10 of the lease provides in relevant part: ‘‘The Tenant and author-
ized residents (Household Members) as identified in this Lease, guests,
visitors or persons under the Tenant’s control shall . . .
   ‘‘(k) Refrain from illegal or other activity which impairs the physical or
social environment of any [housing authority] property . . .
   ‘‘(r) Not engage in criminal activity that threatens the health, safety or
right to peaceful enjoyment of the premises by other residents . . .
   ‘‘(s) Not engage in drug-related criminal activity, on or near [housing
authority] property. The term ‘drug-related criminal activity’ means the illegal
manufacture, sale, distribution, use or possession with intent to manufac-
ture, sell, distribute or use a controlled substance or drug paraphernalia
. . . .’’
   8
     Number 21 of the housing authority’s rules and regulations states in
relevant part: ‘‘[U]nlawful possession or unlawful use of narcotic drugs or
drug paraphernalia or criminal or unlawful activities on Authority property
are prohibited and will be cause for immediate termination of a lease. The
Tenant is responsible for all authorized residents, guests and persons under
Tenant’s control.’’
   9
     The defendant’s argument pertains to administrative res judicata, which
is an argument on appeal that was not raised in the trial court. Because the
defendant did not properly plead res judicata as a special defense in her
answer in the summary process proceeding; see Practice Book § 10-50; and
she did not otherwise properly raise it during the proceedings before the
trial court, we need not address it on appeal. See State v. Hilton, 45 Conn.
App. 207, 222, 694 A.2d 830 (‘‘[w]e are not bound to consider claims of law
not properly raised at trial’’), cert. denied, 243 Conn. 925, 701 A.2d 659
(1997), cert. denied, 522 U.S. 1134, 118 S. Ct. 1091, 140 L. Ed. 2d 147 (1998).
   10
      24 C.F.R. § 966.54 (2014) provides: ‘‘Any grievance shall be personally
presented, either orally or in writing, to the [public housing authority] office
or to the office of the project in which the complainant resides so that the
grievance may be discussed informally and settled without a hearing. A
summary of such discussion shall be prepared within a reasonable time and
one copy shall be given to the tenant and one retained in the [public housing
authority’s] tenant file. The summary shall specify the names of the partici-
pants, dates of meeting, the nature of the proposed disposition of the com-
plaint and the specific reasons therefor, and shall specify the procedures
by which a hearing . . . may be obtained if the complainant is not satisfied.’’
   11
      No hearing officer presided over the December 18, 2014, meeting. A
hearing officer, within the meaning of § 966.56 (a), is ‘‘an impartial person
or persons appointed by the [public housing authority], other than the person
who made or approved the decision under review . . . .’’ 24 C.F.R § 966.55
(b) (2014).
   12
      In support of her argument, the defendant cites Mardula’s testimony at
trial. On cross-examination, the defendant’s counsel asked Mardula whether
he was the hearing officer at the December 18, 2014 meeting, and Mardula
responded ‘‘correct.’’ Mardula, an employee of the plaintiff and the person
who prepared and signed the pretermination notice, was not an impartial
person, and, therefore, he was not a hearing officer within the meaning of
§ 966.56 (a). We are not bound by his statement that he was the hearing
officer because it is contrary to law.
   13
      The defendant also concedes in her reply brief that no formal hearing
took place. The defendant asserts that ‘‘[t]he informal meeting between [the
defendant] and . . . Mardula was the first step in [the plaintiff’s] grievance
process. . . . With the grievance settled, there was no need for a formal
hearing.’’ (Emphasis added.) The defendant argues, however, that the only
logical way to read § 966.54 is to find that a settlement at an informal meeting
that is satisfactory to the tenant is binding upon the plaintiff, on the basis
of the fact that a formal hearing may be requested ‘‘if the complainant is
not satisfied.’’ In so arguing, it appears that the defendant confuses the
issue. The plaintiff did not ‘‘[back] away from a settlement of a tenant’s
grievance reached following an informal meeting,’’ as the defendant asserts.
Rather, as discussed in greater detail herein, the plaintiff acted in accordance
with the settlement reached at the informal meeting by not pursuing eviction
initially after the first violation, but doing so after the second violation.
   14
      Because the December 18, 2014 meeting was an informal meeting, and
Mardula was not a hearing officer, we need not address the defendant’s
argument that Mardula’s decision was binding on the housing authority
pursuant to § 966.57 (b).
   15
      It is well recognized that the purposes of a pretermination notice and
a notice to quit are different. ‘‘A pretermination notice pursuant to § 47a-
15 does not have the effect of terminating a tenancy or of altering the
relationship of the landlord and tenant. . . . In contrast . . . service of a
notice to quit possession pursuant to § 47a-23 is typically an unequivocal
act terminating a lease agreement with a tenant.’’ (Citation omitted.) St.
Paul’s Flax Hill Co-operative v. Johnson, supra, 124 Conn. App. 735.
   16
      The plaintiff also argues that no pretermination notice was required at
all under § 47a-15 due to Charlee’s illegal drug use and criminal activity,
which falls within the ‘‘serious nuisance’’ exception to the notice require-
ment. Because we ultimately conclude that the December 11, 2014 pretermi-
nation notice was sufficient, and no new notice was required, we need not
address further whether the plaintiff was required to serve a pretermination
notice under these circumstances.
   17
      The defendant argues that ‘‘[t]o allow the December 11, 2014 pretermina-
tion notice to be the basis of some future lease violation would, as [our]
Supreme Court described [in Waterbury Twin, LLC] ‘hang like the sword
of Damocles over [the defendant’s] head.’ ’’ This is unpersuasive for two
reasons. First, the court in Waterbury Twin, LLC, was referring to a notice
to quit, not a pretermination notice. See Waterbury Twin, LLC v. Renal
Treatment Centers-Northeast, Inc., supra, 292 Conn. 460–61. Second, the
pretermination notice would not have been ‘‘held over’’ the defendant’s
‘‘head’’ because, if six months had passed since the first violation, service
of a new notice would have been required. Similarly, if the violation was
of a different type than the one previously noticed, service of a new notice
would have been required.
   18
      At trial, the following examination took place:
   ‘‘[The Plaintiff’s Counsel]: But you knew that if something else happened,
if there was another arrest, that you could be evicted, is that correct?
   ‘‘[The Defendant]: Yes I knew.
                                    ***
  ‘‘[The Plaintiff’s Counsel]: Were you willing to take the chance that if
something else happened you would be evicted?
  ‘‘[The Defendant]: Yes.’’
  The defendant thus admitted that the plaintiff was giving her a second
chance to retain her apartment, despite Charlee’s criminal activities, but
with the warning that summary process proceedings would be pursued
immediately if Charlee’s illegal drug related activity continued.